Exhibit 10.3




May 30, 2020
Daniel McHenry
 
Via Email
dmchenry@group1auto.co.uk
 
 


Dear Daniel:


We are very excited about you accepting the position of Senior Vice President
and Chief Financial Officer of Group 1 Automotive, Inc. effective on or about
August 15, 2020*. We feel that your business experience and knowledge of our
Company and industry will be a major factor in the continued success of Group 1
Automotive. It is contemplated that your execution of this offer sheet as
provided below will evidence your agreement to the following terms which will be
memorialized in an Employment Agreement to be executed by you and the Company.
Base Annual Salary (paid semi-monthly)
 
$575,000
Less all applicable withholding and taxes. Initial Salary
will be reduced by 20% to $460,000 until full salary for
Senior Vice Presidents is restored to 100% by the
Compensation Committee.
 
 
 
 
 
Total Annual GPI Corporate Bonus Opportunity**
 
$661,250
Maximum 115% of base salary. Less all applicable withholding
and taxes.
 
 
 
 
 
Initial Restricted Stock Grant
 
$200,000
Upon commencement of employment under the terms of your
Employment Agreement, you will be provided with an initial
Restricted Stock grant valued at the time of the grant at $200,000
upon execution of an Incentive Compensation
and Non-compete Agreement. Such shares will be subject to the
standard vesting schedule for all employee’s restricted stock grants as follows:
40% after 2 years, 20% after years 3,4 and 5.
 
 
 
 
 
 
Vehicle Allowance (paid semi-monthly) and Demonstrator
 
$15,000
Group 1 will provide one car allowance ($1250.00/month) and
one demonstrator for your use. Demonstrator will be governed
by Group 1 demonstrator policy. Less all applicable withholding
and taxes.
 
 
 
 
 
Relocation and Housing Assistance
 
$75,000
Group 1 will pay up to a $75,000 relocation allowance to cover
your relocation expenses, including incidentals and miscellaneous
moving expenses, from the United Kingdom to the
United States at any time within one year from your start date.
Additionally, the Company will agree to pay all rental expenses
Not to exceed $7,000 per month for up to one year from your start
date for temporary housing in Houston, Texas.
 
 

                                
Annual Restricted Stock
You will be eligible to receive restricted stock awards under the Group 1 Stock
Incentive Plan. These restricted shares are governed by the plan document and
award agreement and are approved in February of each year by the Compensation
Committee of the Board and will be subject to the vesting schedule described
above. Eligibility for future annual awards is based on your performance.




1

--------------------------------------------------------------------------------

Exhibit 10.3


Benefit Plans
You will continue to be eligible for Group 1’s medical, executive and
supplemental benefits. You will also be able to participate in the Company’s
Deferred Compensation Plan in accordance with its terms.


You are eligible for the Executive Life Insurance Plan and Executive Long-Term
Disability Plan which offers coverage for incomes up to $400,000 annually in the
event of long-term disability. The company subsidizes approximately 55% of this
cost; the employee pays the remainder of the coverage.


Employment Agreement
The information provided above is an explanation of the compensation and
benefits to be offered to you in conjunction with your employment as the
Company’s Chief Financial Officer. These terms will only become binding upon
your execution of an Employment Agreement with Group 1 Automotive, Inc., and all
other accompanying documents.


Please call Frank Grese, at 713-647-5755 should you have any questions
concerning this offer, or any of the terms provided herein.


Sincerely,


Frank Grese,
Senior Vice President, Human Resources






* This offer is contingent on the departure from Group 1 of the incumbent Senior
Vice President and Chief Financial Officer.


** Bonus based on achieving established objective and subjective targets, bonus
range $0 - $661,250. Bonus for all employees is ultimately approved and granted
at the discretion of the Board of Directors. You must be actively employed on
December 31st of each year to be eligible.






Acknowledgement & Acceptance


Please sign this letter in acknowledgement and acceptance of this offer and
email to fgrese@group1auto.com by June 1, 2020.




/s/ Daniel McHenry
 
June 1, 2020
Daniel McHenry
 
Date







 




2